Citation Nr: 0527308	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  03-22 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypothyroidism, to 
include as due to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel

INTRODUCTION

The veteran served on active duty from October 1944 to May 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In that rating decision, the RO denied service connection for 
hypothyroidism, and the veteran's disagreement with that 
decision led to this appeal.  The veteran testified before a 
Decision Review Officer at a hearing held at the RO in 
January 2004.  

In the June 2003 rating decision, the RO granted an increased 
rating to 20 percent for the veteran's service-connected 
bilateral hearing loss effective from the date of receipt of 
the increased rating claim in March 2003.  There is no 
indication that the veteran disagreed with that 
determination, and that matter is not before the Board.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 
38 U.S.C. § 7105(a), (d)(1), (3), a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process). 

In a statement received in February 2004, the veteran spoke 
of his grandson having had surgery for the removal of a 
desmoplastic small round cell tumor followed by chemotherapy, 
stem cell transplants, and radiation therapy for what he 
described as a very rare cancer.  The veteran stated that he 
thought this might be relevant to his own exposure to 
radiation in service, which he said could have caused a 
mutation in his genes.  The Board refers this matter to the 
RO for clarification as to whether the veteran is attempting 
to file a claim for VA benefits.  

In late September 2005, the veteran's representative filed a 
motion to advance the veteran's case on the Board's docket.  
A Deputy Vice Chairman of the Board granted that motion, and 
the Board will proceed immediately with its consideration of 
the veteran's appeal.  



FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO notified the veteran 
of the evidence necessary to substantiate the claim and 
notified him of what evidence he should provide and what 
evidence VA would obtain; there is no indication that the 
veteran has evidence that he has not submitted to VA.  

2.  There is no competent evidence that hypothyroidism is a 
disease that may be induced by ionizing radiation.  

3.  Hypothyroidism was not present during service or for 
decades thereafter, and there is no competent evidence 
suggesting a causal link between hypothyroidism and any 
remote incident of service, including any exposure to 
ionizing radiation in service.  


CONCLUSION OF LAW

Service connection for hypothyroidism, to include as due to 
ionizing radiation exposure, is not warranted.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & 
West Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), now codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & West Supp. 2005), eliminated the concept of a 
well-grounded claim and redefined the obligations of VA with 
respect to its duties to notify and assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The VCAA and its 
implementing regulations are applicable to the claim now 
before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant' s representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In 
Pelegrini, at 121, the Court held that the VCAA requires VA 
to provide notice, consistent with the requirements of 
38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159(b), and Quartuccio, 
that informs the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant 
is expected to provide and that, furthermore, in what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", 
under 38 C.F.R. § 3.159(b).  

In this regard, in a letter dated in April 2003 the RO 
notified the veteran that to establish entitlement to 
service-connected compensation benefits, the evidence must 
show three things: (1) an injury in service, a disease that 
began in or was made worse in service, or an event in service 
causing injury or disease; (2) a current physical or mental 
disability; and (3) a relationship between his current 
disability and an injury, disease, or event in service.  The 
RO explained that medical evidence would show a current 
disability and that medical records or medical opinions 
usually showed whether there was a relationship between a 
current disability and service.  The RO told the veteran that 
under certain circumstances, VA might conclude that certain 
disabilities were caused by service and that the relationship 
was presumed for veterans who had certain diseases and were 
exposed to ionizing radiation in service.  

In the April 2003 letter, the RO notified the veteran that if 
needed for his claim, it would request all records held by 
Federal agencies, to include his service medical records or 
other military records, and medical records at VA hospitals.  
The RO also told the veteran that VA would make reasonable 
efforts to help get private records and other evidence he 
identified if he furnished appropriate release 
authorizations.  The RO said that it would notify the veteran 
if it had problems obtaining such evidence and emphasized to 
the veteran that it was his responsibility to make sure VA 
received all requested records that were not in the 
possession of a Federal department or agency.  The RO 
outlined the kinds of evidence the veteran should provide and 
specifically request that he send any medical reports he had.  

With respect to his contention that his thyroid condition was 
related to radiation, in its April 2003 letter the RO 
notified that the veteran that he should provide more 
information about his claimed exposure to radiation and 
requested that he complete and return a questionnaire 
designed for radiation claims.  

In April 2003 the veteran submitted a VA Form 21-4138, 
Statement in Support of Claim, in which he provided responses 
to the RO's radiation questionnaire.  At that time he also 
stated that he had no additional medical evidence to submit 
relative to his claim.  

Later, via its June 2003 rating decision and July 2003 
Statement of the Case, the RO again notified the veteran that 
for service connection to be granted on the basis of a 
relationship to radiation during service, available evidence 
must demonstrate that the veteran was exposed to radiation 
during service and that a disease associated with such 
exposure resulted.  The RO provided the veteran with the 
complete text of 38 C.F.R. § 3.311, which pertains to the 
veteran's radiation claim.  

In view of the foregoing, the Board finds that the veteran 
received notice and was aware of the evidence needed to 
substantiate his claim for service connection for his 
hypothyroidism and the avenues through which he might obtain 
such evidence and of the allocation of responsibilities 
between himself and VA in obtaining such evidence.  Thus, all 
necessary action has been taken to provide the appellant with 
notice required by the VCAA and as interpreted by the Court 
in its decisions in Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), 
and Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Although the RO did not specifically request that the veteran 
provide any evidence in his possession that pertains to the 
claim in its April 2003 letter or in any other 
correspondence, the Statement of the Case, or its 
Supplemental Statement of the Case, the Board finds that the 
veteran was otherwise fully notified of the need to give VA 
any evidence pertaining to his claim.  In its April 2003 
letter and in the Statement of the Case and Supplemental 
Statement of the Case, the RO informed the veteran of the 
evidence of record and in the April 2003 letter requested 
that he submit medical records and inform VA of any 
additional evidence that he wanted VA to obtain.  In a letter 
informing the veteran that his appeal had been certified to 
the Board, the RO informed him that he could submit 
additional evidence concerning his appeal within 90 days of 
the date of the letter, or the date that the Board 
promulgated a decision in his case, whichever came first.  

While not all notice was provided prior to the initial RO 
decision on the claim, notice was complete prior to the 
transfer and certification of the veteran's case to the 
Board, and the content of the notice complied fully with the 
requirements of 38 U.S.C.A. § 5102 and 38 C.F.R. § 3.159.  
After notice was provided, the veteran was provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notice.  The veteran has 
had multiple opportunities to submit and identify evidence 
and has been provided a meaningful opportunity to participate 
effectively in the processing of his claim by VA.  The Board 
finds that the failure to provide the veteran with all the 
specific types of notice outlined in the VCAA prior to the 
initial unfavorable determination has not harmed the veteran 
and that no useful purpose could be served by remanding the 
case on that account.  See 38 U.S.C.A. § 7261(b) (West 2002); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  All the VCAA 
requires is that the duty to notify is satisfied and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996).  

As to the duty to assist, the RO had previously obtained the 
veteran's service medical records and in conjunction with the 
claim obtained VA treatment records.  In addition, the 
veteran testified at the hearing held at the RO in January 
2004.  Neither the veteran nor his representative has 
indicated that the veteran has or knows of any additional 
information that pertains to his claim.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(d).  

The Board finds that, with no competent evidence of abnormal 
findings relating to hypothyroidism during service during 
service or for decades thereafter, no competent evidence that 
hypothyroidism may be induced by ionizing ration, and no 
competent evidence that suggests any contended relationship 
of the veteran's hypothyroidism to service, there is no duty 
to provide an examination or medical opinion.  Id.; see also 
Wells v. Principi, 326 1381 (Fed. Cir. 2003); Duenas v. 
Principi, 18 Vet. App. 512 (2004).  

As VA as fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Background and analysis

The veteran is seeking service connection hypothyroidism, 
which he contends was caused by exposure to ionizing 
radiation when his ship visited Nagasaki about six weeks 
after the end of World War II and he walked through the 
rubble where the atomic bomb had been dropped.  VA treatment 
records show that the veteran has been diagnosed as having 
hypothyroidism for which he receives continuous treatment.  
There is no medical evidence showing the presence of another 
thyroid disability, including thyroid cancer or non-malignant 
thyroid disease, nor has the veteran contended otherwise. 

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a).  In evaluating service 
connection claims, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2005).  

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows:

(1) Competent medical evidence means evidence 
provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  Competent 
medical evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as medical 
and scientific articles and research reports or 
analyses.  (2) Competent lay evidence means any 
evidence not requiring that the proponent have 
specialized education, training, or experience.  
Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances 
and conveys matters that can be observed and 
described by a lay person.  

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. § 1110.  Service 
incurrence of malignant tumors may be presumed if manifested 
to a degree of 10 percent or more within one year of 
separation from active service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309(a).  Service connection may also be 
established for disease diagnosed after discharge from 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for a condition that is claimed to be 
attributable to ionizing radiation exposure during service 
may be established in one of three different ways, which have 
been outlined by the Court.  See Davis v. Brown, 10 Vet. App. 
209, 211 (1997); Ruker v. Brown, 10 Vet. App. 67, 71 (1997).  

First, where it is contended that disease developed as a 
result of exposure to ionizing radiation during service, 
service incurrence may be presumed under 38 U.S.C.A. 
§ 1112(c) and 38 C.F.R. § 3.309(d) for veterans who 
participated in defined radiation risk activities and have 
certain diseases.  Second, service connection may be 
established under 38 C.F.R. § 3.303(d) with the assistance of 
the procedural advantages prescribed in 38 C.F.R. § 3.311 if 
certain conditions are met.  Third, direct service connection 
can be established under 38 C.F.R. § 3.303(d) by showing that 
the disease was incurred during or aggravated by service 
without regard to the statutory presumptions.  See Combee v. 
Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1004).  

As it applies to 38 U.S.C.A. § 1112(c) and 38 C.F.R. 
§ 3.309(d), the term "radiation-exposed veteran" means a 
veteran who participated in a "radiation-risk activity."  
38 U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  The 
term "radiation-risk activity" means:  onsite participation 
in a test involving the atmospheric detonation of a nuclear 
device; the occupation of Hiroshima or Nagasaki, Japan, 
during the period beginning on August 6, 1945, and ending on 
July 1, 1946; internment as a prisoner of war of Japan during 
World War II resulting in an opportunity for exposure to 
radiation comparable to those occupying Hiroshima or 
Nagasaki; certain service on the grounds of a gaseous 
diffusion plant in Paducah, Kentucky, Portsmouth, Ohio, or at 
area K25 at Oak Ridge, Tennessee; or certain service on 
Amchitka Island, Alaska.  See 38 U.S.C.A. § 1112(c)(3)(B); 
38 C.F.R. § 3.309(d)(3)(ii).  

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. 
§ 1112(c) and 38 C.F.R. § 3.309(d) are:  leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the stomach, 
cancer of the small intestine, cancer of the pancreas, 
multiple myeloma, lymphomas (except Hodgkin's disease), 
cancer of the bile ducts, cancer of the gall bladder, primary 
liver cancer (except if cirrhosis or hepatitis B is 
indicated), cancer of the salivary gland, cancer of the 
urinary tract, bronchiolo-alveolar carcinoma, cancer of the 
bone, cancer of the brain, cancer of the colon, cancer of the 
lung, and cancer of the ovary.  38 U.S.C.A. 
§ 1112(c)(2)38 C.F.R. § 3.309(d)(2).  

As noted above, in radiation claims, the second approach is 
found in 38 C.F.R. § 3.311.  To consider a claim under § 
3.311, the evidence must show the following: (1) the veteran 
was exposed to ionizing radiation in service; (2) he 
subsequently developed a radiogenic disease; and (3) such 
disease first became manifest within a period specified by 
the regulation.  38 C.F.R. § 3.311(b).  If any of the 
foregoing three requirements has not been met, service 
connection for a disease claimed as secondary to exposure to 
ionizing radiation cannot be granted under 38 C.F.R. § 3.311.  
38 C.F.R. § 3.311(b)(1)(iii).  For purposes of 38 C.F.R. 
§ 3.311, the term "radiogenic disease" means a disease that 
may be induced by ionizing radiation.  38 C.F.R. 
§ 3.311(b)(2).  

The regulation states that the term radiogenic disease shall 
include: (i) All forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast 
cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; 
(vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach 
cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) 
Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary 
gland cancer; (xv) Multiple myeloma; (xvi) Posterior 
subcapsular cataracts; (xvii) Non-malignant thyroid nodular 
disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; 
(xx) Tumors of the brain and central nervous system; (xxi) 
Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's 
disease; (xxiii) Prostate cancer; and (xxiv) Any other 
cancer.  38 C.F.R. § 3.311(b)(2).  Section 3.311(b)(5) 
requires that breast cancer or skin cancer become manifest 5 
years or more after exposure.  38 C.F.R. §  3.311(b)(5).  

Section 3.311(a) calls for the development of a radiation 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either 38 C.F.R. § 3.307 or § 
3.309, and where it is contended that the disease is a result 
of ionizing radiation in service.  Dose data will be 
requested from the Department of Defense in claims based upon 
participation in atmospheric nuclear testing and in claims 
based upon participation in the American occupation of 
Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  
38 C.F.R. § 3.311(a)(2).  

Finally, direct service connection can be established by 
"showing that the disease or malady was incurred during or 
aggravated by service," a task which "includes the difficult 
burden of tracing causation to a condition or event during 
service."  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  In order to prevail on direct service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  

Based on its review of all the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
finding that the veteran's hypothyroidism, claimed due to 
radiation exposure, was incurred in or aggravated by service.  
First, the claim does not qualify for consideration for the 
presumptions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. 
§ 3.309(d) because the disease at issue, hypothyroidism, is 
not among the diseases to which the presumption applies.  
38 C.F.R. § 3.309(d).  Further, service connection is not 
warranted for hypothyroidism based on development under 
38 C.F.R. § 3.311 or on the basis of direct service 
connection.  

With respect to consideration of the claim under 38 C.F.R. 
§ 3.311, as noted above, the term "radiogenic disease" for 
purposes of 38 C.F.R. § 3.311 means a disease that may be 
induced by ionizing radiation.  38 C.F.R. § 3.311(b)(2).  As 
noted earlier, thyroid cancer and non-malignant thyroid 
nodular disease are listed as radiogenic diseases in the 
regulation.  Hypothyroidism is not, however, on that list, 
and the record includes no competent scientific or medical 
evidence that hypothyroidism may be induced by ionizing 
radiation.  In this regard, VA treatment records dated in 
January 2000 show that at that time the veteran's thyroid was 
palpable on clinical examination, and there was a very tender 
area on the right posterior lobe.  The veteran said he 
believed it might have some association with radiation 
exposure in service.  He was scheduled for a technetium 
thyroid scan in February 2000, but there is no indication 
that any additional abnormality, to include thyroid cancer 
was detected as subsequent clinical records continue the 
diagnosis of hypothyroidism.  

At the January 2004 hearing, the veteran testified that he 
had read somewhere that exposure to radiation affected the 
thyroid.  When asked by his representative as to whether any 
doctor gave an opinion that his presumed exposure led to his 
thyroid condition, he stated that when he told VA health care 
providers at the VA medical center that he had been exposed 
to radiation, they wanted him to take an "ionization test."  
The veteran further testified that he took that test and it 
showed that he had been exposed to radiation.  He added that 
he was told that his name would be included in a registry and 
he would be followed in case he ever came down with a cancer.  

Other than the veteran's own hearing testimony and other 
statements in which he implicitly contends that 
hypothyroidism may be related to exposure to ionizing 
radiation, there is no evidence that exposure to ionizing 
radiation causes hypothyroidism.  The record does not show, 
nor does the veteran contend, that he has specialized 
education, training, or experience that would qualify him to 
provide an opinion on this matter.  It is now well 
established that a lay person such as the veteran is not 
competent to opine on medical matters such as diagnoses or 
etiology of medical disorders, and his opinion that 
hypothyroidism may be induced by ionizing radiation is 
therefore entitled to no weight of probative value.  See, 
e.g., Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Without more, 
the Board must finds there is no competent evidence that 
hypothyroidism is a radiogenic disease.  

As the requirement of the presence of radiogenic disease has 
not been met, it shall not be determined that the disease 
resulted from exposure to ionizing radiation.  38 C.F.R. 
§ 3.311(b)(1)(iii).  Under the circumstances, VA is entitled 
to discontinue the special development procedures set forth 
in 38 C.F.R. § 3.311(b).  See Wandel v. West, 11 Vet. App. 
200 (1998).  

Finally, as noted earlier, under the general laws and 
regulations governing VA compensation entitlement, service 
connection may be established for disability resulting from 
personal injury suffered or disease contracted in the line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty, during periods of 
active service.  38 U.S.C.A. § 1110.  Also, service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Review of the entire record shows no medical evidence of 
hypothyroidism during service or until many years after 
service.  Service medical records show no complaints, 
symptoms, or diagnosis of hypothyroidism while the veteran 
was in service.  Further, the veteran has testified that he 
was first diagnosed as having hyperthyroidism approximately 
10 years before the January 2004 hearing, which was still 
decades post-service, and VA medical records dated from 
September 1994 to November 2002 first note a history of 
hypothyroidism in notes dated in 1999.  In addition, there is 
no medical evidence that suggests a causal relationship 
between the veteran's hypothyroidism and any incident of 
service, including any exposure to ionizing radiation.  

In the absence of any competent evidence of abnormal findings 
in the service medical records or for decades thereafter, and 
without medical evidence suggesting a causal link between a 
current disability and an incident of service, the Board 
concludes that service connection for hypothyroidism is not 
warranted.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
for service connection for hypothyroidism must be denied.  
38 U.S.C.A. § 5107(b); also see generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for hypothyroidism, to 
include as due to exposure to ionizing radiation in service, 
is denied.  



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


